Citation Nr: 1023409	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2004 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Indianapolis, Indiana, which denied the 
Veteran's claims of entitlement to service connection for 
hypertension and erectile dysfunction, both claimed as 
secondary to type II diabetes mellitus. 

In October 2007, the Board remanded the Veteran's claim for 
further development, specifically to afford him another VA 
examination.  This was accomplished, and in June 2008, the VA 
Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claims.  The claims folder has been returned to the 
Board for further appellate proceedings.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that his hypertension and erectile 
dysfunction are the result of his service-connected diabetes 
mellitus.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to adjudication of these claims.

As an initial matter, the Board notes that the claims folder 
contains treatment records from the Veteran's private 
physician showing that he was first diagnosed with type II 
diabetes mellitus in April 2003.  See letter from Dr. Hoehn, 
June 2003.

In May 2004, the Veteran was afforded a VA examination 
pursuant to his service connection claim.  At that time, the 
examiner wrote that the Veteran had been diagnosed with 
hypertension and erectile dysfunction prior to being 
diagnosed with diabetes mellitus, and thus concluded that his 
hypertension and erectile dysfunction were not secondary to 
his diabetes.  The Veteran submitted a timely Notice of 
Disagreement, and in October 2007, the Board remanded the 
claim in order to afford the Veteran a new examination.  

In April 2008, the Veteran was examined by the same VA 
examiner who performed the May 2004 examination.  After 
noting that he had reviewed the complete claims folder, 
including the Veteran's private treatment records, he opined 
that it was less likely than not that his hypertension was 
secondary to diabetes mellitus because the hypertension had 
been diagnosed at the same time as the diabetes.  Similarly, 
he opined that the erectile dysfunction had also been 
diagnosed at the same time as the diabetes mellitus, and 
therefore concluded that it was less likely than not that 
this disorder was secondary to diabetes. 

The Board notes, however, that a review of the Veteran's 
post-service VA treatment reports specifically indicates 
that, in February 2004, during his initial visit to the Crown 
Point, Indiana VA Medical Center ("VAMC") to establish 
healthcare in the VA system, a routine blood test revealed 
that he had type II diabetes mellitus.  The examiner started 
him on the prescription drug, fosinopril, and counseled him 
on diabetes management.  There was no indication at that time 
that he had erectile dysfunction.

In this regard, the Board notes that an April 2004 VAMC 
treatment record, with a list of his then-active medications, 
indicated that he was taking Viagra, which had been first 
issued in March 2004.  A subsequent, August 2004 VAMC 
treatment record confirms that, among his chronic health 
conditions, was erectile dysfunction.  However, there appears 
to be no indication in the treatment records of when the 
condition was first diagnosed.

Because it appears, based on the medical evidence of record, 
that the VA examiner's opinion was based on an inaccurate 
factual premise (namely, that the Veteran was diagnosed with 
hypertension and erectile dysfunction at the same time that 
he was diagnosed with type II diabetes), the Board finds that 
another examination is necessary to clarify these issues, and 
obtain an opinion as to whether either or both of these 
disorders is secondary to his diabetes mellitus.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated);  see also Barr v. Nicholson, 21 Vet. 
App. 303, 310-311 (2007) (finding as adequate a medical 
opinion relied upon by the Board where the author of the 
opinion did not review the Veteran's prior medical records).  

In addition, it appears that the most recent VA treatment 
reports of record pertaining to the Veteran's hypertension 
and/or erectile dysfunction are dated March 2009.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
hypertension and erectile dysfunction 
since March 2009 and associate those 
records with the claims folder.  Any 
negative response should be specifically 
noted.  

2.  Following completion of the above, 
schedule the Veteran for an examination 
with an appropriate, qualified examiner 
who has not previously examined him, if 
possible.  The complete claims folder and 
a copy of this REMAND must be made 
available to the clinician for review in 
conjunction with the examination, and the 
clinician should specifically indicate 
that it has been reviewed.  The examiner 
should elicit from the Veteran a history 
of his hypertension and erectile 
dysfunction symptomatology.  All tests and 
studies deemed necessary should be 
conducted.  The examiner should also 
attempt to determine, based on the 
evidence of record, when the Veteran was 
first diagnosed with hypertension and 
erectile dysfunction.  

a.)  If a current diagnosis of 
hypertension is deemed warranted, the 
examiner should indicate whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that such disorder is related 
to service, or is caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by the Veteran's service-
connected type II diabetes mellitus.  Any 
and all opinions must be accompanied by a 
complete rationale.

b.)  If a current diagnosis of erectile 
dysfunction is deemed warranted, the 
examiner should indicate whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that such disorder is related 
to service, or is caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by the Veteran's service-
connected type II diabetes mellitus.  Any 
and all opinions must be accompanied by a 
complete rationale.

It would be helpful if the examiner would 
use the following language, as 
appropriate: "more likely than not," 
(meaning likelihood greater than 50%); 
"at least as likely as not," (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
there is less than 50% likelihood).

The clinician is also advised that the 
term "at least as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "at least as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim.

If, for any reason, the clinician is 
unable to offer an opinion without 
resorting to speculation, this should be 
noted and thoroughly explained in the 
report, along with a complete rationale 
for such conclusion.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


